654 S.E.2d 699 (2007)
STATE of North Carolina
v.
James Rodney COLE, Jr.
No. 435P07.
Supreme Court of North Carolina.
November 8, 2007.
James Rodney Cole, Jr., Pro Se, for Cole.
Derrick C. Mertz, Assistant Attorney General, R. Stuart Albright, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 6th day of September 2007 *700 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 8th day of November 2007."